Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, and 17 of the current application teaches similar subject matter as the prior art of Ogilvy et al. (WO 2011/0353389), Baldwin et al. (US 2019/0206524), and Baldwin et al. (US 2019/0206522).  However the prior art fails to teach “automatically generating a process tree from the at least one question and the set of clauses, wherein the process tree includes: one or more decision nodes corresponding to the at least one question; one or more response nodes; and one or more paths connecting the one or more decision nodes and the one or more response nodes; retrieving, using the virtual agent, the process tree; and conversing, using the virtual agent, with the user, wherein conversing with the user includes traversing through at least one path in the process tree” as recited in claim 1, “an answer path analyzer that constructs paths between questions generated by the question generation model and dependent clauses identified by the clause identification model; a virtual agent that retrieves process trees generated by the process tree generator and uses the process trees to converse with users” as recited in claim 10, and “automatically generate a process tree from the at least one question and the set of clauses
Claims 2-9, 11-16, and 18-20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahuja-Cogny et al. (US 2018/0323396) discloses automating knowledge-based processes and operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672